RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                      2    United States v. Rapanos, et al.           No. 03-1489
        ELECTRONIC CITATION: 2004 FED App. 0239P (6th Cir.)
                    File Name: 04a0239p.06                                                  _________________
                                                                                                COUNSEL
UNITED STATES COURT OF APPEALS
                                                                        ARGUED: David E. Dearing, Indianapolis, Indiana, for
                  FOR THE SIXTH CIRCUIT                                 Appellants. Katherine W. Hazard, UNITED STATES
                    _________________                                   DEPARTMENT OF JUSTICE, Washington, D.C., for
                                                                        Appellee. ON BRIEF: David E. Dearing, Indianapolis,
 UNITED STATES OF AMERICA , X                                           Indiana, for Appellants. Katherine W. Hazard, UNITED
              Plaintiff-Appellee, -                                     STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
                                     -                                  for Appellee.
                                     -  No. 03-1489
             v.                      -                                                      _________________
                                      >
                                     ,                                                          OPINION
 JOHN A. RAPANOS; JUDITH A. -
                                                                                            _________________
 NELKIE RAPANOS; PRODO,              -
 INC.; ROLLING MEADOWS               -                                    DANNY C. REEVES, District Judge. Plaintiff-Appellee
 HUNT CLUB; PINE RIVER               -                                  United States brought suit against the Defendants pursuant to
 BLUFF ESTATES, INC.,                -                                  the Federal Water Pollution Control Act Amendments of
         Defendants-Appellants. -                                       1972, Pub. L. No. 92-500, 86 Stat. 817, as amended 33 U.S.C.
                                     -                                  § 1251 et seq., commonly known as the Clean Water Act
                                    N                                   (“CWA”). Defendants-Appellants John Rapanos, Judith
        Appeal from the United States District Court                    Rapanos, Prodo, Inc., Rolling Meadows Hunt Club, and Pine
       for the Eastern District of Michigan at Detroit.                 River Bluff Estates, Inc. appeal the district court’s entry of
No. 94-70788—Bernard A. Friedman, Chief District Judge.                 judgment in favor of the United States. Prodo, Inc., Rolling
                                                                        Meadows Hunt Club, and Pine River Bluff Estates, Inc. are
                      Argued: June 9, 2004                              wholly owned by John and Judith Rapanos. For the reasons
                                                                        discussed below, we AFFIRM the judgment of the district
               Decided and Filed: July 26, 2004                         court.

Before: SILER and GIBBONS, Circuit Judges; REEVES,                                           BACKGROUND
                   District Judge.*                                        The Rapanos, through their wholly-owned companies,
                                                                        owned various parcels of land in Bay, Midland, and Saginaw
                                                                        Counties in Michigan. These parcels are known as the
                                                                        Salzburg, Hines Road, Pine River, Freeland, Mapleton, and
                                                                        Jefferson Avenue sites. The Rapanos were charged with
    *
     The Hono rable Danny C. Reeves, United States District Judge for   illegally discharging fill material into protected wetlands at
the Eastern District of Kentucky, sitting by designation.

                                 1
No. 03-1489             United States v. Rapanos, et al.      3    4     United States v. Rapanos, et al.             No. 03-1489

these sites between 1988 and 1997. The United States alleges       When Mr. Rapanos refused to comply with an administrative
that the Rapanos attempted to fill these wetlands to make the      compliance order issued by the Environmental Protection
land more conducive to development.                                Agency (“EPA”) (requiring him to immediately cease his
                                                                   filling of the Salzburg site), the EPA referred the matter to the
I. The Salzburg Site                                               Department of Justice.
  Before filling wetlands subject to CWA jurisdiction, a           II. The Hines Road Site
landowner must first obtain a permit from the Army Corps of
Engineers (“Corps”). 33 U.S.C. § 1344. In December 1988,              The Defendants undertook to expand drains, build roads,
John Rapanos asked the state to inspect the Salzburg site in       and fill the wetlands at the Hines Road site. However, in July
hope of obtaining a permit to construct a shopping center at       1992, the state issued a cease and desist letter to stop the
this location. The state informed him that the site was likely     ongoing activity. Mr. Rapanos did not reply to this letter.
a regulated wetland and sent him an application for the            Thereafter, the state conducted an examination of the site
necessary permits. A state representative toured the site in       pursuant to a search warrant in June 1994. In June 1997, the
March 1989, noting that the site probably contained wetlands       state returned to the site and noted that fill had been added to
but could be developed if the necessary permits were issued.       certain areas since the 1994 search. Accordingly, the EPA
Mr. Rapanos hired a consultant, Dr. Goff, to prepare a report      issued an administrative compliance order. The EPA alleges
detailing the wetlands on the Salzburg site. Dr. Goff              that Mr. Rapanos did not comply with this order.
concluded that there were between 48 and 58 acres of
wetlands on the site, presenting his findings in the form of a     III. The Pine River Site
report and a map. Upset by the report, Mr. Rapanos ordered
Dr. Goff to destroy both the report and map, as well as all           Mr. Rapanos also hired contractors at the Pine River site to
references to Mr. Rapanos in Dr. Goff’s files. However, Dr.        construct ditches, spread dirt and sand, construct roads, and
Goff was unwilling to do so. Mr. Rapanos stated he would           clear vegetation. The state sent Mr. Rapanos a cease and
“destroy” Dr. Goff if he did not comply, claiming that he          desist order after an official observed that portions of the
would do away with the report and bulldoze the site himself,       wetlands had been filled. The EPA issued an administrative
regardless of Dr. Goff’s findings.                                 compliance order in September 1997 after Mr. Rapanos
                                                                   refused to comply with the cease and desist order. The EPA
   In April 1989, workers began leveling the ground, filling in    alleges that Mr. Rapanos also did not comply with the
low spots, clearing brush, removing stumps, moving dirt, and       administrative order.
dumping sand to cover most of the wetland vegetation. This
activity caused Dr. Goff to note that the site now looked “like    IV. The Criminal Proceedings
nothing more than a beach.” In August 1989 the state
attempted to inspect the Salzburg site, but was denied access.       Criminal charges were brought simultaneously with the
Three months later, authorities from the state returned, armed     instant civil action. In July 1994, the district court declared
with a search warrant.                                             a mistrial in Mr. Rapanos’ criminal trial. The trial was moved
                                                                   to Flint, Michigan and, on March 7, 1995, the jury in the
  In 1991, a state representative returned to the Salzburg site,   second trial returned a guilty verdict on two counts. United
noting that the site had been “tiled” to drain subsurface water.   States v. Rapanos, 895 F. Supp. 165, 166 (E.D. Mich. 1995).
No. 03-1489                 United States v. Rapanos, et al.             5    6       United States v. Rapanos, et al.                    No. 03-1489

Following trial, the district court granted Rapanos’ motion for               Rapanos’ petition for a writ of certiorari. Rapanos v. United
a new trial, finding that the court had improperly allowed the                States, 124 S. Ct. 1875 (2004).
United States to pursue a line of questioning that was
prejudicial to the defendant. Id. at 169-70. This court,                      V. The Civil Proceedings
however, determined that the line of questioning was not
improper and reversed the district court’s grant of a new trial                 The United States initiated this civil action in February
and remanded for sentencing. United States v. Rapanos, 115                    1994, confining its scope to the Salzburg site and naming
F.3d 367, 374 (6th Cir. 1997). The district court sentenced                   only Mr. Rapanos as a defendant. In June 1996, the United
Rapanos to three years probation and ordered him to pay a                     States added Mrs. Rapanos to the complaint, as well as Prodo,
$185,000 fine. On appeal, this court affirmed the conviction                  Inc., a company owned by Mr. Rapanos. In February 1998,
but remanded for resentencing. United States v. Rapanos,                      the United States amended its complaint to add allegations
235 F.3d 256, 261 (6th Cir. 2000).                                            concerning the Hines Road and Pine River sites. Pine River
                                                                              Bluffs Estates was also added as a defendant.
  The Supreme Court granted Rapanos’ request for a writ of
certiorari, vacating and remanding this court’s order in light                   Following a 13-day bench trial, the district court concluded
of Solid Waste Agency of Northern Cook County v. United                       that Rapanos had filled 22 of 28 acres of protected wetlands
States Army Corps of Engineers, 531 U.S. 159 (2001)                           at the Salzburg site, 17 of 64 acres of protected wetlands at
(“SWANCC”). Rapanos v. United States, 533 U.S. 913                            the Hines Road site, and 15 of 49 acres of protected wetlands
(2001). Following remand from the Supreme Court, this                         at the Pine River site. The district court concluded that the
court remanded the case to the district court for further                     government had established that 54 of the filled acres fit the
consideration. United States v. Rapanos, Nos. 98-2424, 99-                    three parameters for wetlands, i.e., vegetation, soils, and
1578, 99-1074, 16 Fed. Appx. 345 (6th Cir. 2001). On                          hydrology. In addition, the court found that the United States
remand, the district court set aside the conviction, finding that             did not meet its burden regarding the existence of wetlands at
the United States lacked jurisdiction in the wake of the                      the Freeland and Mapleton sites. The district court entered
Supreme Court’s ruling in SWANCC. United States. v.                           these findings and conclusions on March 22, 2000.2
Rapanos, 190 F. Supp. 2d 1011 (E.D. Mich. 2002). On
appeal, this court reversed the order of the district court,                                     STANDARD OF REVIEW
reinstated the previous conviction and remanded to the district
court for resentencing. United States v. Rapanos, 339 F.3d                       Following a bench trial, this court reviews the district
447, 454 (6th Cir. 2003). A panel of this court determined                    court’s findings of fact for clear error and reviews its
that, despite the Supreme Court’s decision in SWANCC, the                     conclusions of law de novo. Pledger v. United States, 236
United States retained jurisdiction over the wetlands at issue                F.3d 315, 320 (6th Cir. 2000). Factual determinations of a
by virtue of the CWA.1 Recently, the Supreme Court denied                     trial court are not clearly erroneous unless we are “left with
                                                                              the definite and firm conviction that a mistake has been

                                                                                  2
    1
                                                                                    On January 10 , 200 3, after the Supreme Court overturned the
       The land at issue in the criminal trial was the Salzburg site. The     “Migratory Bird Rule” as an excessive extension of jurisdiction under the
Salzburg site in the criminal trial is somewhat different than the Salzburg   C W A in SWANCC, the district court amended its findings to remove all
site involved in this proceeding.                                             references to the “Migratory Bird Rule” as a basis for federal jurisdiction.
No. 03-1489             United States v. Rapanos, et al.       7    8     United States v. Rapanos, et al.             No. 03-1489

committed.” Id. (quoting Anderson v. City of Bessemer City,         Supreme Court and this court have noted that “Congress
470 U.S. 564, 573 (1985)). “If the district court’s account of      chose to define waters covered by the Act broadly” in the
the evidence is plausible in light of the record viewed in its      CWA. Riverside Bayview, 474 U.S. at 133; Rapanos, 339
entirety, the court of appeals may not reverse it even though       F.3d at 450-51. Determining the precise boundary of which
convinced that had it been sitting as the trier of fact, it would   waters are covered by the CWA has been difficult. It is well-
have weighed the evidence differently.” Anderson, 470 U.S.          settled that the CWA covers more than what has come to be
at 573-74.                                                          known as “navigable in fact waters,” i.e., waters that can be
                                                                    navigated in the traditional sense. See id. at 451. As the
                        DISCUSSION                                  Supreme Court has noted, CWA jurisdiction extends beyond
                                                                    traditionally navigable waters because economic activities
  On appeal, Rapanos argues that the district court erred           affecting interstate commerce are susceptible to
when it (1) held that the disturbed wetlands were adjacent          “congressional regulation under the Commerce Clause
wetlands because they had a surface connection to waters of         irrespective of whether navigation, or, indeed, water, is
the United States; (2) failed to make subsidiary findings to        involved.” Kaiser Aetna v. United States, 444 U.S. 164, 174
support its conclusion that the Salzburg, Hines Road, and           (1979).
Pine River sites had a hydrological connection to navigable
waters; (3) allowed plaintiff’s expert Dr. Willard to testify;        The CWA’s broad reach, extending beyond traditionally
(4) failed to consider Michigan’s definition of “wetland”;          navigable waters, however, does not extend to all waters. The
(5) collaterally estopped Rapanos from denying liability at the     Code of Federal Regulations contains the Corps’
Salzburg site; and (6) relied on Dr. Willard’s testimony to         interpretation of which waters are properly considered
determine the extent of unauthorized filling.                       “waters of the United States.” 33 C.F.R. § 328.3. In the
                                                                    present case, the district court relied on the Corps’ exercise of
I. The CWA                                                          jurisdiction over “wetlands adjacent to traditional navigable
                                                                    waters” as supporting CWA jurisdiction for the Defendants’
   In 1972, Congress reacted to the problem of water pollution      lands. Id. at § 328.3(a)(7). It found that the wetlands were
by enacting the CWA. The CWA is viewed by some as the               adjacent to tributaries of traditional navigable waters. The
federal government’s main weapon in its effort to protect           Corps asserts jurisdiction over such waters pursuant to the
wetlands. David Dornak, A New Generation is Teeing Off: Is          CWA. Id. at §§ 328.3(a)(5), 328.3(a)(7).
Tiger Woods Making Divots on Environmentally Sound Golf
Courses?, 23 Colum. J. Envtl. L. 299, 324 (1998). Section              Determining which wetlands are considered “adjacent to”
404 of the CWA requires landowners to obtain permits from           traditional navigable waters or their tributaries has proved to
the Army Corps of Engineers (“Corps”) before discharging            be a complication in defining CWA jurisdiction. The Code
fill material into wetlands adjacent to navigable bodies of         of Federal Regulations states that “adjacent” means
water and their tributaries. United States v. Riverside             “bordering, contiguous, or neighboring. Wetlands separated
Bayview Homes, Inc., 474 U.S. 121, 123 (1985); see also             from other waters of the United States by man-made dikes or
33 U.S.C. § 1344.                                                   barriers, natural river berms, beach dunes and the like are
                                                                    ‘adjacent wetlands.’” 33 C.F.R. § 328.3(c).
  “Navigable waters” are defined as “waters of the United
States, including territorial seas.” 33 U.S.C.§ 1362(7). The
No. 03-1489             United States v. Rapanos, et al.      9    10    United States v. Rapanos, et al.           No. 03-1489

  In order to invoke federal jurisdiction the wetlands must          Next, the Court addressed the issue of which waters could
bear some connection to navigable waters or interstate             be considered “adjacent to navigable waters.”
commerce. Determining how much of a connection is
necessary has proven difficult. Unfortunately, the two               In determining the limits of its power to regulate
leading Supreme Court cases on the reach of the CWA have             discharges under the Act, the Corps must necessarily
done little to clear the muddied waters of CWA jurisdiction.         choose some point at which water ends and land begins.
                                                                     Our common experience tells us that this is often no easy
  A. Riverside Bayview                                               task: the transition from water to solid ground is not
                                                                     necessarily or even typically an abrupt one. Rather,
  Riverside Bayview Homes owned 80 acres of low-lying,               between open waters and dry land may lie shallows,
marshy land near the shores of Lake St. Clair in Macomb              marshes, mudflats, swamps, bogs -- in short, a huge array
County, Michigan. It began filling part of the land with the         of areas that are not wholly aquatic but nevertheless fall
intention of constructing a housing development on the site.         far short of being dry land. Where on this continuum to
The Corps determined that the land was an “adjacent                  find the limit of “waters” is far from obvious.
wetland,” thus falling under the ambit of the CWA. The
district court determined that the land on the site below 575.5    Id. at 132.
feet above sea level was a wetland requiring the issuance of
a permit before it could be filled. Riverside Bayview,               The Court concluded that to protect against pollution “at its
474 U.S. at 125. This court reversed the district court,           source,” Congress sought to define coverage of the CWA
concluding that adjacent wetlands only existed when the land       broadly. Id. at 133. It noted that even wetlands that are not
was flooded by adjacent navigable waters at a frequency            connected to adjacent bodies of water and are not regularly
sufficient to support the growth of aquatic vegetation. United     inundated by flooding may still have a connection to
States v. Riverside Bayview Homes, Inc., 729 F.2d 391 (6th         navigable waters because such water can drain into navigable
Cir. 1984).                                                        waters. Id. at 134. These adjacent bodies of water can bring
                                                                   pollution to the navigable waters, resulting in possibly
   This court was largely motivated by Fifth Amendment             disastrous effects on the habitat and food chain for the native
takings concerns, concluding that the CWA must be read             aquatic species. See id. at 134-35. Thus, the Court wrote that
narrowly to avoid improper condemnation by the government.
A unanimous Supreme Court, however, held that the Tucker             the Corps has concluded that wetlands adjacent to lakes,
Act, 28 U.S.C. § 1491, provides the owners of condemned              rivers, streams, and other bodies of water may function
land with the right of compensation and thus concluded that          as integral parts of the aquatic environment even when
this court was not justified in reading the CWA’s jurisdiction       the moisture creating the wetlands does not find its
so narrowly. Riverside Bayview, 474 U.S. at 128. Having              source in the adjacent bodies of water. . . . [W]e cannot
disposed of the Fifth Amendment issue, the Court concluded           say that the Corps’ judgment on these matters is
that “[t]he plain language of [33 C.F.R. § 323.2(c)] refutes the     unreasonable, and we therefore conclude that a definition
Court of Appeals’ conclusion that inundation or ‘frequent            of “waters of the United States” encompassing all
flooding’ by the adjacent body of water is a sine qua non of         wetlands adjacent to other bodies of water over which the
a wetland under the regulation.” Id. at 129.                         Corps has jurisdiction is a permissible interpretation of
                                                                     the [CWA].
No. 03-1489             United States v. Rapanos, et al.     11    12   United States v. Rapanos, et al.            No. 03-1489

Id. at 135.                                                          In doing so, the Court first reaffirmed the holding in
                                                                   Riverside Bayview, pointing out that in Riverside Bayview
  B. SWANCC
                                                                     we noted that the term “navigable” is of “limited import”
   After upholding a broad view of the CWA’s jurisdictional          and that Congress evidenced its intent to regulate at least
reach in Riverside Bayview, a divided Supreme Court                  some waters that would not be deemed “navigable” under
invalidated one of the Corps’ jurisdictional regulations in          the classical understanding of that term. But our holding
SWANCC. The regulation at issue, known as “the Migratory             was based in large measure upon Congress’ unequivocal
Bird Rule,” extended the definition of “waters of the United         acquiescence to, and approval of, the Corps’ regulations
States” to include isolated waters that were used as habitat by      interpreting the CWA to cover wetlands adjacent to
migratory birds or endangered species. Final Rule for                navigable waters. We found that Congress’ concern for
Regulatory Programs of the Corps of Engineers, 51 Fed. Reg.          the protection of water quality and aquatic ecosystems
41206, 41217 (Nov. 13, 1986) (previously codified at                 indicated its intent to regulate wetlands inseparably
33 C.F.R. § 328.3). The disputed land was a 533 acre parcel          bound up with the “waters” of the United States.
straddling the Cook and Kane County lines in northern
Illinois. The land was owned by the Solid Waste Agency of            It was the significant nexus between the wetlands and
Northern Cook County, a consortium of 23 Chicago cities that         “navigable waters” that informed our reading of the
sought to develop a garbage disposal site. SWANCC, 531               CWA in Riverside Bayview Homes. Indeed, we did not
U.S. at 162-63. The Corps initially determined that it had no        express any opinion on the question of the authority of
jurisdiction over the land because it did not contain any            the Corps to regulate discharges of fill material into
wetlands and did not support “vegetation typically adapted for       wetlands that are not adjacent to open bodies of water.
life in saturated soil conditions.” Id. at 164 (citing 33 C.F.R.     In order to rule for respondents here, we would have to
§ 328.3(b)). However, after learning that several migratory          hold that the jurisdiction of the Corps extends to ponds
birds were observed at the site, the Corps asserted jurisdiction     that are not adjacent to open water. But we conclude that
under the Migratory Bird Rule. Id.                                   the test of the statute will not allow this.
  The Seventh Circuit concluded that the federal government        SWANCC, 531 U.S. at 167-68 (citations omitted) (emphasis
had the authority to use the Migratory Bird Rule, relying on       in original).
the cumulative impact doctrine to conclude that, in toto, the
impact on migratory birds from disturbing wholly intrastate,         The Court also refused to extend Chevron deference to the
non-navigable waters had a substantial impact on interstate        Corps’ interpretation of its authority under the CWA. See
commerce. Solid Waste Agency of N. Cook County v. United           Chevron U.S.A. Inc. v. Natural Resources Defense Council,
States Army Corps of Engineers, 191 F.3d 845, 850 (7th Cir.        Inc., 467 U.S. 837 (1984). It reasoned that such deference
1999). A majority of the Supreme Court disagreed, however,         was inappropriate where the Corps was infringing upon a
holding that the Migratory Bird Rule was not supported by          power usually reserved to the states, i.e., the authority to
Congress’ intent in passing the CWA and thus concluding            regulate land and water use. SWANCC, 531 U.S. at 172-74.
that it was unnecessary to determine whether the Migratory         Therefore, the Court concluded that Congress had not
Bird Rule fell within the broadest reach of Congress’              envisioned extending CWA jurisdiction to isolated, intrastate,
commerce powers. SWANCC, 531 U.S. at 167.                          non-navigable “ponds” simply by virtue of the fact that they
No. 03-1489             United States v. Rapanos, et al.    13    14    United States v. Rapanos, et al.             No. 03-1489

were occasionally the home for migratory birds, despite the       CWA’s jurisdiction. Needham, 354 F.3d at 345-46. The
Corps’ contrary interpretation of its authority. Id. at 171-72.   Needham court disagreed that water exhibiting a hydrological
                                                                  connection with “navigable water” should be considered part
  C. Putting Riverside Bayview and SWANCC in Context              of the “waters of the United States,” instead finding that the
                                                                  water must be “truly adjacent to navigable waters,” or at least
  The Court in SWANCC noted that even reading the CWA             have a “significant measure of proximity” to navigable
through a restrictive lens demonstrates that Congress “wanted     waters. Id. at 345, 347, n.12. In reaching this conclusion, the
to include all waters adjacent to ‘navigable waters,’ such as     Fifth Circuit relied heavily on SWANCC, disagreeing with
nonnavigable tributaries and streams” in its definition of        holdings from the Fourth, Seventh, and Ninth Circuits, as
“waters of the United States.” SWANCC, 531 U.S. at 171.           well as this court, that have adopted a limited interpretation of
Lower courts have disagreed over the extent to which              SWANCC. Rapanos, 339 F.3d at 453 (finding that the
SWANCC limited Riverside Bayview’s holding. SWANCC                SWANCC court merely invalidated the Migratory Bird Rule
only specifically addressed the Migratory Bird Rule, and in       and did not deal with the Corps’ “adjacent waters”
fact specifically held that it was not overruling any aspect of   jurisdiction); Treacy, 344 F.3d at 415 (noting that SWANCC
Riverside Bayview, yet its language has been seen by some as      reaffirmed the holding in Riverside Bayview and did not
justification for a wide-ranging reduction of the CWA’s           abridge the Corps’ authority over “adjacent waters”); Deaton,
jurisdiction. A minority of courts have done so, reading 332 F.3d at 702 (holding that SWANCC did not disavow any
SWANCC broadly to limit the CWA to navigable waters and           of the Corps’ interpretations of the CWA, save for the
non-navigable waters that directly abut navigable waters. In      Migratory Bird Rule); Rueth Dev. Co., 335 F.3d at 604 (“it is
re Needham, 354 F.3d 340, 345-46 (5th Cir. 2003); FD & P          clear that SWANCC did not affect the law regarding the
Enterprises, Inc. v. U.S. Army Corps of Engineers, 239            government's alternative asserted basis for jurisdiction
F.Supp.2d 509, 516 (D.N.J. 2003). Conversely, the majority        adjacency under [the “adjacent water” rule]. The Corps’
of courts have interpreted SWANCC narrowly to hold that           adjacency jurisdiction is well-established; it was upheld by
while the CWA does not reach isolated waters having no            the Supreme Court in [Riverside Bayview], and was
connection with navigable waters, it does reach inland waters     reaffirmed in SWANCC”); Headwaters, 243 F.3d at 533-34
that share a hydrological connection with navigable waters.       (holding that SWANCC did not impact its conclusion that
Rapanos, 339 F.3d at 453; Treacy v. Newdunn Assoc., LLP,          waters flowing into navigable waters are within the CWA’s
344 F.3d 407, 415 (4th Cir. 2003); United States v. Deaton,       jurisdiction); Carabell, 257 F. Supp. 2d at 930 (concluding
332 F.3d 698, 702 (4th Cir. 2003), cert. denied, 124 S.Ct.        that SWANCC’s holding was narrow and did not require a
1874 (2004); United States v. Rueth Dev. Co., 335 F.3d 598,       body of water to directly abut navigable water in order to fall
604 (7th Cir. 2003), cert. denied, 124 S. Ct. 835 (2003);          under the jurisdiction of the CWA); Interstate Gen. Co., 152
Headwaters v. Talent Irrigation District, 243 F.3d 526, 533-      F. Supp. 2d at 847 (“[b]ecause the Supreme Court only
34 (9th Cir. 2001); Carabell v. United States Army Corps of       reviewed 33 CFR § 328.3(a)(3), it would be improper for this
Engineers, 257 F. Supp. 2d 917, 930 (E.D. Mich. 2003);            Court to extend the SWANCC Court’s ruling any further than
United States v. Interstate Gen. Co., 152 F. Supp. 2d 843, 847    they clearly intended”); but see FD & P Enterprises, 239 F.
(D. Md. 2001).                                                    Supp. 2d at 516 (“it is the view of this court that the
                                                                  ‘hydrological connection’ test is no longer the valid mode of
  The Fifth Circuit has adopted the more expansive reading        analysis”).
of SWANCC and thus the more limited interpretation of the
No. 03-1489             United States v. Rapanos, et al.    15    16    United States v. Rapanos, et al.             No. 03-1489

  In Rapanos’ criminal trial, a panel of this court adopted the      What is required for CWA jurisdiction over “adjacent
limited reading of SWANCC criticized in Needham. Adopting         waters,” however, is a “significant nexus between the
the Fourth Circuit’s reasoning in Deaton, this court held that    wetlands and ‘navigable waters,’” SWANCC, 531 U.S. at
                                                                  167, which can be satisfied by the presence of a hydrological
  because we find the Fourth Circuit’s reasoning                  connection. Rapanos, 339 F.3d at 453; see also Deaton, 332
  persuasive, we disagree with the broad interpretation of        F.3d at 711-12 (CWA jurisdiction extends to those waters
  [SWANCC] taken by the district court in this case and,          adjacent to any branch of a tributary system that eventually
  instead, agree with Deaton. Although the [SWANCC]               flows into a navigable water, because these waters effect the
  opinion limits the application of the Clean Water Act, the      water quality of navigable waters and thus there is a
  Court did not go as far as Rapanos argues, restricting the      “substantial nexus” between the tributaries and the navigable
  Act’s coverage to only wetlands directly abutting               waters); Headwaters, 243 F.3d at 533 (“Because the canals
  navigable water. Instead, the [SWANCC] Court, in a              receive water from natural streams and lakes, and divert water
  narrow holding, invalidated the Migratory Bird Rule as          to streams and creeks, they are connected as tributaries to
  exceeding the authority granted to the [Corps] by the           other ‘waters of the United States’”). Waters sharing a
  [CWA], because it found “nothing approaching a clear            hydrological connection are interconnected, sharing a
  statement from Congress that it intended [the CWA] to           symbiotic relationship. As Congress acknowledged when
  reach an abandoned sand and gravel pit.”                        passing the CWA, “[w]ater moves in hydrological cycles and
                                                                  it is essential that discharge of pollutants be controlled at the
Rapanos, 339 F.3d at 453 (citations omitted). This court          source.” Rapanos, 339 F.3d at 451 (citing S.Rep. No. 92-414,
further adopted the holding in Deaton, that “adjacent             at 77 (1972), reprinted in 1972 U.S.C.C.A.N. 3668, 3742).
waterways” include any branch of a tributary system that
eventually flows into a navigable body of water. Rapanos,           Unlike the absence of Congressional support for the
339 F.3d at 452-53. This court concluded that the wetlands        Migratory Bird Rule discussed in SWANCC, Congress clearly
were adjacent because “[a]ny contamination of the Rapanos         envisioned that CWA jurisdiction would extend to bodies of
wetlands could affect the Drain, which, in turn could affect      water exhibiting a hydrological connection to traditional
navigable-in-fact waters.” Id.                                    navigable waters. As this court previously recognized
   Thus, the primary difference between the conclusion              [i]n Riverside Bayview the Supreme Court concluded that
reached by the Fifth Circuit and that reached by the Fourth,        the Corps regulation extending jurisdiction to adjacent
Sixth, Seventh, and Ninth Circuits, concerns the “adjacency”        wetlands was a reasonable interpretation in part because
requirement. The Fifth Circuit requires that the non-               of what [SWANCC] described as “the significant nexus
navigable water be “truly adjacent to navigable waters” in          between the wetlands and ‘navigable waters.’” There is
order to qualify for CWA jurisdiction. The majority of              also a nexus between a navigable waterway and its
courts, including this one, however, construe Riverside             nonnavigable tributaries. . . . This nexus, in light of the
Bayview and SWANCC to hold that, while a hydrological               “breadth of congressional concern for protection of water
connection between the non-navigable and navigable waters           quality and aquatic ecosystems,” is sufficient to allow the
is required, there is no “direct abutment” requirement.             Corps to determine reasonably that its jurisdiction over
                                                                    the whole tributary system of any navigable waterway is
No. 03-1489             United States v. Rapanos, et al.    17    18    United States v. Rapanos, et al.              No. 03-1489

  warranted. The regulation, as the Corps reads it, reflects        competing interests which Congress itself either
  a reasonable interpretation of the Clean Water Act.               inadvertently did not resolve, or intentionally left to be
                                                                    resolved by the agency charged with the administration
Rapanos, 339 F.3d at 452 (quoting Deaton, 332 F.3d at 712).         of the statute in light of everyday realities.
  D. Chevron Deference                                              When a challenge to an agency construction of a
                                                                    statutory provision, fairly conceptualized, really centers
   The doctrine of “administrative deference,” also known as        on the wisdom of the agency’s policy, rather than
“Chevron deference,” provides an alternative ground for             whether it is a reasonable choice within a gap left open
affirming the Corps’ authority over waters adjacent to              by Congress, the challenge must fail. In such a case,
tributaries of navigable waters. When Congress delegates            federal judges -- who have no constituency -- have a duty
authority to enforce a statute to a governmental agency, while      to respect legitimate policy choices made by those who
leaving some ambiguity in how the agency is to enforce the          do. The responsibilities for assessing the wisdom of such
statute, courts should assume that Congress impliedly               policy choices and resolving the struggle between
delegated the authority to interpret the ambiguity to the           competing views of the public interest are not judicial
agency charged with administering the statute. Chevron, 467         ones: Our Constitution vests such responsibilities in the
U.S. at 843-45. The agency is thus in the position to “fill the     political branches.
gaps” left by Congress. Unless the agency’s interpretation of
the statute is “arbitrary, unreasonable, or manifestly contrary   Id. at 865-66 (citation omitted). Before according deference
to the statute,” the agency interpretation should be applied.     to agency interpretations, a federal court “need not find that
Id. at 843-44.                                                    [the agency’s interpretation] is the only permissible
                                                                  construction . . . but only that [its] understanding of this . . .
  In Chevron, a unanimous Supreme Court pointed out that          statute is a sufficiently rational one to preclude a court from
deferring to agency interpretations, rather than requiring        substituting its judgment for that of [the agency.]” Chem.
judicial interpretation, served the interests of democracy,       Mfrs. Ass’n v. Natural Resources Defense Council, 470 U.S.
noting that                                                       116, 125 (1985) (citation omitted). I n S W A N C C t h e
                                                                  Supreme Court refused to accord Chevron deference to the
  Judges are not experts in the field, and are not part of        Corps’ Migratory Bird Rule. Noting that “where an otherwise
  either political branch of the Government. Courts must,         acceptable construction of a statute would raise serious
  in some cases, reconcile competing political interests, but     constitutional problems, the Court will construe the statute to
  not on the basis of the judges’ personal policy                 avoid such problems unless such construction is plainly
  preferences. In contrast, an agency to which Congress           contrary to the intent of Congress,” the Court concluded that
  has delegated policymaking responsibilities may, within         the Migratory Bird Rule infringed on the state’s “traditional
  the limits of that delegation, properly rely upon the           and primary power over land and water use,” and thus was
  incumbent administration’s views of wise policy to              not entitled to Chevron deference. Id. at 173-74 (citation
  inform its judgments. While agencies are not directly           omitted). In Riverside Bayview, however, the Supreme Court
  accountable to the people, the Chief Executive is, and it       accorded Chevron deference to the Corps’ conclusion that
  is entirely appropriate for this political branch of the        “waters of the United States” included wetlands adjacent to
  Government to make such policy choices -- resolving the         navigable waters. 474 U.S. at 134-35. As the SWANCC
No. 03-1489             United States v. Rapanos, et al.      19    20   United States v. Rapanos, et al.             No. 03-1489

Court recognized, deference was appropriate in Riverside            this argument involves a question of law and the factual
Bayview given the significant nexus between the adjacent            record has been fully developed below. Taft Broadcasting
waters and navigable waters that was not present in the             Co. v. United States, 929 F.2d 240, 244 (6th Cir. 1991).
“nonnavigable, isolated, intrastate ponds” at issue in
SWANCC whose only connection to interstate commerce was               As discussed supra, Rapanos’ argument regarding
the fact that they were occasionally home to migratory birds.       SWANCC has previously been adjudicated by this court, in a
                                                                    published disposition, and its conclusion is entitled to stare
   In Deaton, after conducting a thorough review of the CWA,        decisis. See Rapanos, 339 F.3d at 453. Indeed, Rapanos
the Fourth Circuit accorded Chevron deference to the Corps’         acknowledged as much during oral arguments. Further, this
construction of the CWA that granted it authority over              court’s reasoning in that case is supported by the majority of
“distant, nonnavigable tributaries of navigable waters.”            circuits, by the policy of deferring to agency interpretations,
Deaton, 332 F.3d at 709. In Rapanos, this court agreed with         and by a careful examination of the relevant Supreme Court
the Fourth Circuit’s holding in Deaton. Rapanos, 339 F.3d at        cases. There is no “direct abutment” requirement in order to
452-53. Because waters containing a hydrological connection         invoke CWA jurisdiction. Non-navigable waters must have
to tributaries of navigable waters bear a “significant nexus” to    a hydrological connection or some other “significant nexus”
navigable waters, as in Riverside Bayview and unlike the            to traditional navigable waters in order to invoke CWA
waters in SWANCC, Chevron deference is appropriate. The             jurisdiction. Unlike the isolated waters in SWANCC, these
Corps’ interpretation of “waters of the United States” to           waters are interconnected with traditional navigable waters.
include those waters adjacent to tributaries of navigable
waters, that share a hydrological connection with those               Next, the Defendants’ argument that the district court did
tributaries, is neither “arbitrary, unreasonable, or manifestly     not find that there was a “significant nexus” between the
contrary to the statute.” Chevron, 467 U.S. at 843-44.              wetlands and the navigable waters is similarly misplaced. The
                                                                    district court found that all three sites contained a
  E. Application to this Case                                       hydrological connection to navigable waters and thus fell
                                                                    within the jurisdiction of the CWA. Specifically, the district
   The Defendants argue that this court should impose a             court found that
“direct abutment” requirement to CWA jurisdiction over non-
navigable water. In response, the United States asserts that          the Salzburg wetlands have a surface water connection to
the Defendants waived a defense based on SWANCC by not                tributaries of the Kawkawlin River which, in turn, flows
raising it before the district court. It claims that, while the       into the Saginaw River and ultimately into Lake Huron.
Defendants argued that the CWA does not extend to “isolated           Dr. Willard testified that the wetlands at the Salzburg site
waters,” they did not make the current argument that the              had a surface connection to the waters of the United
CWA does not extend to “wetlands adjacent to nonnavigable             States. In 1994, Hal Harrington verified that a surface
tributaries.” However, the United States is splitting hairs, as       water connection exists between the Salzburg site and
this is simply part and parcel of the “isolated waters”               Saginaw Bay.
argument the Defendants made before the district court.
Alternatively, the Defendants’ current claim falls under the        Further, Hal Harrington, Chief of the Michigan Department
exceptions to the traditional rule that appellate courts will not   of Environmental Quality’s Great Lakes Submerged Lands
entertain arguments raised for the first time on appeal because     Unit, testified that there was a surface water connection
No. 03-1489                 United States v. Rapanos, et al.          21     22   United States v. Rapanos, et al.             No. 03-1489

between the Salzburg site and the Saginaw Bay. In 1994 he                    However, Charlie Dodgers testified that surface runoff
visited the site. During this visit, he observed carp spawning               occurred naturally “at least seasonally,” and one of the United
in a roadside stream on the north side of the property. He                   States’ exhibits demonstrated surface connections to the Rose
followed the flow of the water and “each road crossing with                  drain as early as 1975.
this surface water connection to Saginaw where it entered . . .
the river entering Saginaw Bay north of the Bay City State                      Regarding the Pine River site, the district court noted that
Park [the Kawkawlin River].” An expert for Rapanos, Dr.                      “Dr. Willard testified that the wetlands at the Pine River site
Straw, testified that water left the site through the Hoppler                have a surface water connection to the Pine River, which
Drain, which drains into the Hoppler Creek. This drain is                    flows into Lake Huron.” The maps utilized by the United
immediately north of the Salzburg site.3                                     States showed that areas of wetlands on the site were in close
                                                                             proximity to the Pine River (although they did not delineate
  Regarding the Hines Road site, the district court noted that               the specific paths these wetlands would have taken to drain
                                                                             into the river).
  Dr. Willard testified that the wetlands at the Hines Road
  site have a surface water connection to the Rose Drain                        Although the Defendants claim that the evidence did not
  which, in turn, has a surface water connection to the                      support these conclusions, the record demonstrates that there
  Tittabawassee River. Dr. Willard also described the                        were hydrological connections between all three sites and
  nature of the surface water connection between the                         corresponding adjacent tributaries of navigable waters. See
  wetlands at Hines Road and the Rose Drain. In October                      Rapanos, 339 F.3d at 453 (“Because the wetlands are adjacent
  1994, Dodgers and Zbiciak . . . demonstrated that the                      to the Drain and there exists a hydrological connection among
  interior wetlands have a hydrologic connection with the                    the wetlands, the Drain, and the Kawkawlin River, we find an
  Rose Drain.                                                                ample nexus to establish jurisdiction.”). Moreover, the
                                                                             Defendants are certainly unable to show that the district
In addition, Mr. Zbiciak, a representative from the State of                 court’s conclusions were clearly erroneous. Pledger, 236
Michigan, testified that the wetlands drained into the Rose                  F.3d at 320. The district court was in a far superior position
Drain, which runs along the western side of the site and flows               to judge the complicated facts of this case after presiding over
down to the Tittabawassee River. A report by Charlie                         the lengthy proceedings and the bench trial. Further,
Dodgers, another representative of the State of Michigan,
indicated that the site inspection revealed five locations where               [t]he rationale for deference to the original finder of fact
water moved into the Rose Drain, as he testified at trial.                     is not limited to the superiority of the trial judge’s
Rapanos claims that ditches he dug in 1992 were the only                       position to make determinations of credibility. The trial
cause of a surface water connection to the Rose drain.                         judge’s major role is the determination of fact, and with
                                                                               experience in fulfilling that role comes expertise.
                                                                               Duplication of the trial judge’s efforts in the court of
    3
      In Rapanos’ criminal case, this court held that the evidence
                                                                               appeals would very likely contribute only negligibly to
demonstrated that “the wetlands on Rapanos’s land are adjacent to the          the accuracy of fact determination at a huge cost in
Labozinski Drain . . .” and noted that contamination o f that drain “could     diversion of judicial resources. In addition, the parties to
affect navigable-in-fact waters.” Rapanos, 339 F.3d at 453 (d iscussing a      a case on appeal have already been forced to concentrate
slightly different parcel of land). The Labo zinski Drain discussed in the     their energies and resources on persuading the trial judge
criminal case drains into the Hop pler Drain.
No. 03-1489             United States v. Rapanos, et al.      23   24   United States v. Rapanos, et al.           No. 03-1489

  that their account of the facts is the correct one; requiring    aerial photography, Dr. Willard revised his wetlands maps,
  them to persuade three more judges at the appellate level        removing some of the areas he had previously marked as
  is requiring too much. As the Court has stated in a              wetlands. He did so to be “as conservative and as accurate as
  different context, the trial on the merits should be “the        [he] could.” The new maps were produced in conjunction
  ‘main event’ . . . rather than a “tryout on the road.’”          with Will Bowman, a soils scientist with the Natural
  Wainwright v. Sykes, 433 U.S. 72, 90 (1977). For these           Resources Conservation Service of the U. S. Department of
  reasons, review of factual findings under the clearly-           Agriculture, and were known as the “Bowman Supplemental
  erroneous standard -- with its deference to the trier of fact    Soils Maps.” Accompanying the new maps was a five-page
  -- is the rule, not the exception.                               supplemental report. The Defendants contend that this late
                                                                   report “made a mockery of the Federal Rules of Civil
Anderson, 470 U.S. at 574-75. The testimony and evidence           Procedure,” specifically complaining that the disclosure rules
in the record support the district court’s findings. Its           specified in Rule 26 were violated. They claim that the
conclusions of fact are entitled to substantial deference and      district court’s denial of their motion for Rule 37 sanctions,
they are not “clearly erroneous.”                                  based on the failure to disclose, requires remand for a new
                                                                   trial.
  The Defendants also argue that the district court was
required to make “subsidiary findings” to support its                 The United States points out that the new maps were based
conclusion that the sites had a hydrological connection to         on analysis from the Defendants’ experts contained in the
navigable waters, citing Deal v. Cincinnati Bd. of Educ., 369      Pierce report. The version of Rule 26(e) in effect at the time
F.2d 55 (6th Cir. 1966). To the contrary, the district court’s     of the trial provided that a party was required to supplement
opinion, along with the expert testimony regarding the             its disclosures “if the information disclosed is incomplete or
hydrological connection, provides a sufficient basis to            incorrect and if the additional or corrective information has
examine the district court’s findings and supports the             not otherwise been made known to the other parties during
determination that its conclusions were not clearly erroneous.     the discovery process.” The data used in the supplemental
                                                                   report and maps was known to the Defendants, as it was
II. Dr. Willard’s Testimony                                        produced by their experts. Because Dr. Willard’s previous
                                                                   expert report and maps were available to the Defendants, it
   At trial, the United States offered the expert testimony of     seems unlikely that simply incorporating some of the data
Dr. Daniel E. Willard. The district court found Dr. Willard to     from the Defendants’ own experts, which reduced the
be “eminently qualified” as an expert in wetlands and              computation of wetland areas, qualifies under Rule 26’s
concluded that his testimony was “highly credible.” The            mandatory disclosure requirements.
Defendants argue that this testimony should have been
stricken, or the trial delayed, because Dr. Willard relied upon      Even if we assume that the United States was required to
a supplemental expert witness report that was not disclosed        disclose the supplemental results, exclusion of the report and
until after trial was underway.                                    testimony was not the only remedy available to the district
                                                                   court. Rule 37(c) provides sanctions for the failure to comply
  Dr. Willard revised the map he prepared for trial                with Rule 26, including exclusion of evidence. This court
delineating the areas of wetland on the Rapanos’ land. After       reviews for abuse of discretion a district court’s ruling on a
examining the soil analysis from the Defendants’ expert and        motion to exclude an expert witness as a sanction under Rule
No. 03-1489              United States v. Rapanos, et al.      25    26    United States v. Rapanos, et al.             No. 03-1489

37 of the Federal Rules of Civil Procedure. Roberts ex rel.            Government’s expert witness case, I would certainly give
Johnson v. Galen of Virginia, Inc., 325 F.3d 776, 782 (6th             the defense as much reasonable time as they need in
Cir. 2003); Toth v. Grand Trunk Railroad, 306 F.3d 335, 344            order to consult with their experts. I would be more than
(6th Cir. 2002). Rule 37 provides that the trial judge should          happy to . . . so that your expert can be prepared without
not exclude expert testimony unless the failure to disclose is         having to order transcripts and so forth, have him or her
both unjustified and harmful. Roberts, 325 F.3d at 782; Fed.           on a phone conference so that they can hear all that
R.Civ. P. 37(c)(1) 2000 advisory committee’s notes (“Even if           testimony . . . so that you can be prepared and also take
the failure [to disclose] was not substantially justified, a party     some time and recess for as long as you need in order to
should be allowed to use the material that was not disclosed           consult with your expert for cross-examination and if it
if the lack of earlier notice was harmless.”). The non-                entails taking whatever time it takes reasonably to be
disclosing party bears the burden of proving that a disclosure         prepared. But I think that we’re here to seek the truth,
was harmless. Roberts, 325 F.3d at 782. The aggrieved                  and that’s -- that’s the whole idea of having a trial is to
party, however, must show substantial prejudice before this            seek the truth. It’s not . . . to ambush and everybody
court will grant a new trial based on an alleged Rule 26(e)            should be prepared. . . . But I have to, I think, listen to
disclosure error. Toth, 306 F.3d at 344.                               the testimony to see what really transpired here with the
                                                                       understanding that we’re here to seek the truth and that
  In this case, the failure to disclose seems harmless as the          I will give the defense as much opportunity as they need
Defendants were aware of the data used in the supplemental             since it’s a bench trial and we can take time, and it’s
reports and the revised reports reduced the amount of                  important, but not that important that you shouldn’t have
wetlands found to exist at the sites. Thus, the only changes           an opportunity to be able to use your right to cross-
made between the original disclosed report and the                     examine, to seek the truth.
supplemental report were beneficial to the Defendants. In
summary, no “substantial prejudice” has been demonstrated.           The district court properly considered the role of the trial, the
                                                                     rights of the parties, and the considerations of the Federal
  Even if a trial court determines that Rule 26 has been             Rules of Civil Procedure in this side-bar.
violated, Rule 37 does not mandate exclusion of evidence.
Roberts, 325 F.3d at 783-84 (Rule 37(c)(1) “provides several            The Federal Rules of Civil Procedure are not so monolithic
remedies to a district judge who is faced with violations of the     as to demand a single outcome for the widely varying
mandatory-disclosure provisions of Rule 26. The provision            circumstances encountered in discovery and trial. They
on sanctions explicitly states in pertinent part that ‘in lieu of    properly recognize the discretion of the trial court to fashion
this sanction [of total exclusion], the court, on motion and         appropriate remedies, taking into account the facts of the case.
after affording an opportunity to be heard, may impose other         This case languished for more than five years between the
appropriate sanctions.’”). The district court, after noting its      filing of the Complaint and the 13-day bench trial. It
concern with the failure to disclose the supplemental report,        involved complicated factual and legal issues. It was within
concluded that                                                       the district court’s discretion to allow the evidence and it
                                                                     significantly allayed any fears of undue surprise by granting
  the defense should be accommodated and [I] will do so              the Defendants “as long as they needed” to review Dr.
  in several ways, [at] the option totally of the defense.           Willard’s supplemental report so that they could discuss it
  Number one is that at the conclusion of the                        with their experts.
No. 03-1489              United States v. Rapanos, et al.      27    28   United States v. Rapanos, et al.            No. 03-1489

  Finally, Dr. Willard notified the Defendants during his            resources of the state. Id. § 324.30301(p)(ii). This five-acre
deposition a few weeks before trial that he was in the process       jurisdictional limitation is not found in the CWA or the Code
of amending his findings based upon the Pierce report. The           of Federal Regulations. The Defendants argue that it was
Defendants apparently did not object to this until Dr. Willard       error for the district court not to make findings of fact
testified and they never made a motion pursuant to Rule              regarding the Michigan statute’s five-acre limitation, instead
37(a)(2)(A) to compel discovery. In Roberts, this court noted        focusing solely on the federal regulations.
that such inaction by the “surprised” party suggests that the
failure to disclose should be considered harmless or justified.         While the CWA grants states the authority to establish their
Roberts, 325 F.3d at 783.                                            own clean water regulations, Congress clearly intended for
                                                                     any state program to be at least as broad as the federal
  Considering all of the circumstances in this complicated           program. See 33 U.S.C. § 1344(h)(1)(A)-(B). The Geomare-
case, the district court’s failure to exclude Dr. Willard’s          Anderson Wetlands Protection Act is a state statute separate
supplemental reports cannot be said to be an “abuse of               from the CWA. The CWA’s provision for state involvement
discretion” and its solution for the disclosure problem was          in issuing CWA permits does not delegate authority to the
entirely appropriate.                                                state to alter application of the CWA and the Corps
                                                                     specifically notes that “[a]ny approved State Program shall,
III. The Michigan Wetlands Program                                   at all times, be conducted in accordance with the requirements
                                                                     of the Act and of this part. While States may impose more
  The CWA permits states to develop their own water                  stringent requirements, they may not impose any less
protection permit program to enforce the provisions of the           stringent requirements for any purpose.” 40 C.F.R.
CWA. 33 U.S.C. § 1344(g). This partial delegation                    § 233.1(d). Moreover, contrary to the Appellant’s assertions,
provision “gives a state the authority to render a                   permitting a state to issue CWA permits does not foreclose all
comprehensive federal/state wetland permit decision with the         federal issuance of CWA permits. See Michigan Peat, 175
federal government playing the role of the overseer in the           F.3d at 427 (a case in which the Corps had ultimate authority
consideration of permit applications.” Michigan Peat v.              to issue permit when state permit did not address the concerns
United States Envtl. Prot. Agency, 175 F.3d 422, 424 (6th            of the federal government); 33 U.S.C. § 1344(g)(1) (Corps
Cir.1999). Michigan, along with New Jersey, has established          still issues permits for waters used in interstate commerce,
such a permitting program. 40 C.F.R. §§ 233.70-233.71.               including adjacent wetlands).
   The Defendants claim that Michigan’s permitting                      The CWA explicitly provides that, notwithstanding the
regulations contain slight variations to the federal statutes. In    delegation of authority to the states, nothing in Section 1344
particular, they cite Michigan’s Geomare-Anderson Wetlands           is meant to restrict the Corps’ authority to enforce the CWA.
Protection Act, which has language defining wetlands that            33 U.S.C. § 1344(n). This court has recognized that Section
differ somewhat from the Corps’ regulations. Mich. Comp.             1344(n) allows the federal government to pursue an action
Laws § 324.30301(p). Those wetlands that are not                     against an offender regardless of whether the state has
contiguous to the Great Lakes, an inland lake or pond, or a          instituted its own enforcement program, noting that under
river or stream, and less than five acres in size, are not subject   “the CWA . . . the responsible federal agency retains
to Michigan’s Wetlands Protection Act, unless it is certified        oversight power to ensure compliance with federal
that the area’s preservation is necessary to protect the natural     standards.” S. Ohio Coal Co. v. Office of Surface Mining,
No. 03-1489              United States v. Rapanos, et al.      29    30    United States v. Rapanos, et al.             No. 03-1489

Reclamation and Enforcement, 20 F.3d 1418, 1427-28 (6th                matter for a number of reasons. First, it is quite
Cir. 1994); see also United States v. City of Rock Island, 182         conceivable that a lake under 5 acres would have an
F. Supp. 2d 690, 693-94 (C.D. Ill. 2001); United States v.             affect on interstate commerce so as to imbue it with the
Town of Lowell, 637 F. Supp. 254, 257 (N.D. Ind. 1985). The            distinction of being “water of the United States” and thus
CWA does not contain any language suggesting that state                subject to the federal permit program.
implementation of the CWA is “in lieu of” federal
enforcement and thus any delegation of authority to the state        Thus, Michigan’s permitting program properly recognized
in the CWA does not end a citizen’s responsibility to abide by       that a site not falling within the ambit of Michigan’s state
the federal laws and regulations. Cf. United States v. City of       program could still be within the jurisdiction of the federal
Youngstown, 109 F. Supp. 2d 739, 741 (N.D. Ohio 2000).               program.

   In short, there is nothing in the CWA to suggest that by          IV. Collateral Estoppel
allowing Michigan to enforce portions of the CWA, the Corps
was delegating the authority to the state to determine the              The district court found that Mr. Rapanos should be
limitations on CWA jurisdiction. Michigan does not gain the          collaterally estopped from denying liability at the Salzburg
authority to alter the CWA’s federal jurisdiction merely by          site based on the outcome in the criminal case. Both parties
virtue of the fact that it is entitled to administer some portions   note the confusion from relying upon collateral estoppel in
of the act. In fact, the statute and the accompanying                this case because (1) the “Salzburg site” referenced in the
regulations make it clear that state enforcement programs            criminal trial is not completely analogous to the Salzburg site
cannot act to weaken the CWA.                                        in this case and (2) when the district court entered its findings
                                                                     of fact in 2000, Rapanos had been convicted in his trial and
   Finally, it should be noted that the Corps retains the            sentenced, but his appeal was pending, yet when the district
ultimate authority to deny a CWA permit, even if Michigan            court entered its final judgment in February 2003, Rapanos’
is inclined to grant one under its delegation of authority.          conviction had been vacated by the criminal trial court and
Michigan’s Administration of Section 404 at 2 (available at          the United States’ appeal to this court was pending. The
http://www.deq.state.mi.us/documents/deq-lwm-wetlands-4              United States notes the difficulty inherent in relying upon
04admin.pdf); see also Michigan Peat, 175 F.3d at 427                collateral estoppel when an appeal is pending.
(Michigan failed to issue a permit satisfying the federal
government’s reservations so the Corps retained the sole               Regardless, the district court’s conclusion regarding
authority to authorize the issuance of a permit). In certifying      collateral estoppel was not necessary for its finding that the
Michigan’s 404 permitting scheme, Michigan’s Attorney                Defendants were responsible for CWA violations at the
General wrote that                                                   Salzburg site. As discussed supra, the district court
                                                                     concluded that the Defendants had discharged fill into the
  [t]he Water Resources Commission Act governing                     Salzburg site and that the Salzburg site was subject to CWA
  discharge of pollutants into water of this state includes          jurisdiction. A judge may rely upon multiple alternative, but
  within its ambit all waters of the State of Michigan. It is,       independent rationales for his decision. See Nat’l Satellite
  of course, clear that the . . . Wetlands Act exclude from          Sports, Inc. v. Eliadis, Inc., 253 F.3d 900, 909-10 (6th Cir.
  their purview certain lakes having an area of less than 5          2001) (discussing the effects on collateral estoppel when a
  acres. Even this problem is, in fact, of no practical              decision is based upon two alternative, but independent
No. 03-1489             United States v. Rapanos, et al.      31

rationales). In this case, it is unnecessary to determine
whether collateral estoppel was appropriate because the
district court provided alternate rationales for its findings.
V. The Extent of Unauthorized Filling
   Finally, the Defendants contend that substantial evidence
did not support the district court’s finding that 54 acres of
wetlands were illegally filled. They claim that some of the
fill used in the district court’s calculation was “incidental
fallback.” The district court concluded that the illegal fill was
substantial (covering 54 acres) and not the result of incidental
fallback after examining the evidence and hearing the relevant
testimony. This conclusion is supported by the evidence and
is not clearly erroneous.
                       CONCLUSION
  We AFFIRM the judgment of the district court.